Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered June 7, 2006, convicting defendant, after a jury trial, of criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Defendant did not preserve his legal sufficiency claim and we decline to review it in the interest of justice. Were we to review this claim, we would find there was overwhelming evidence that defendant knew the vehicle in question was stolen (see People v Cintron, 95 NY2d 329 [2000]).
The evidentiary rulings challenged by defendant were proper exercises of discretion. We have considered and rejected defendant’s remaining claims. Concur—Friedman, J.P., Marlow, Nardelli and Catterson, JJ.